           Case 1:16-cv-07175-AJN Document 64 Filed 04/28/21 Page 1 of 4



Kandis L. Kovalsky
215.525.1993
kkovalsky@kanghaggerty.com


                                                 April 28, 2021

Via ECF
Honorable Alison J. Nathan
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

        Re:      Thomas Koestler v. Martin Shkreli, No. 16-cv-7175-AJN

Dear Judge Nathan:

Pursuant to Rule 2.C of Your Honor’s Individual Practices in Civil Cases and Local Civil Rule
37.2, Non-Party Kang Haggerty & Fetbroyt LLC (“Kang Haggerty”) submits this motion to quash
Petitioner’s subpoena to Kandis Kovalsky or, in the alternative, to enter a protective order.
Petitioner and Kang Haggerty met and conferred on the phone but are at an impasse. 1

Factual Background. On December 22, 2020, Ms. Kovalsky accepted service of a subpoena from
Petitioner directed to “Kandis Kovalsky, Kang Haggerty & Fetbroyt LLC” (“Subpoena”). See
Exhibit 1. 2 Ms. Kovalsky, a member of Kang Haggerty, represented Respondent across more than
20 matters from April 2018 to March 2021. See Exhibit 2 at ¶ 3. Petitioner has not deposed anyone
in this action, including Respondent. Id., ¶ 8. The Subpoena seeks for Ms. Kovalsky to be deposed
(“Deposition of Counsel Request”) and for the production of documents, including a request for
“all communications including any attorneys of your law firm and Martin Shkreli that have been
determined not to be subject to the attorney-client privilege in the action: FTC et al v. Vyera
Pharmaceuticals, LLC, et al. 1:20-cv-00706 (DLC) 3 …” (“FTC Request”). Id.

Legal Standard. Where a discovery request is outside the scope of Rule 26(b)(1), “[o]n motion or
its own, the court must limit the … extent of discovery … if it determines that … the proposed
discovery is outside the scope permitted by Rule 26(b)(1).” FRCP 26(b)(2)(C)(iii) (emphasis
added). “The court may, for good cause, issue an order to protect a party or person from annoyance,
embarrassment, oppression, or undue burden or expense ….” FRCP 26(c)(1)(A)-(H). Rule
45(d)(1) provides that “[a] party or attorney responsible for issuing and serving a subpoena must
take reasonable steps to avoid imposing undue burden or expense on a person subject to the
subpoena.” FRCP 45(d)(1) (emphasis added). Rule 45(d)(3)(A) provides that “[o]n timely motion,
the court for the district where compliance is required must quash or modify a subpoena that …
requires disclosure of privileged or other protected matter, if no exception or waiver applies … or

1
  Petitioner agreed that Kang Haggerty would have until April 30, 2021 to seek relief from the Court.
2
  In violation of FRCP 45(a)(4), Petitioner did not provide notice to Respondent before serving the Subpoena.
3
  This matter is referred to herein as the “FTC Action.”
             Case 1:16-cv-07175-AJN Document 64 Filed 04/28/21 Page 2 of 4

Hon. Alison J. Nathan
April 28, 2021
Page 2 of 4

subjects a person to undue burden.” FRCP 45(d)(3)(A)(iii)-(iv) (emphasis added); see also Hillary
v. Vill. of Potsdam, 2020 WL 7122010, at *4 (N.D.N.Y. Nov. 2, 2020).

The Deposition of Counsel Request. The Deposition of Counsel Request must be quashed.
Depositions of counsel are “disfavored” and not to be routinely granted. U.S. v. Yonkers Bd. of
Educ., 946 F.2d 180, 185 (2d Cir. 1991); see also Hickman v. Taylor, 329 U.S. 495, 513 (1947);
In re Subpoena Issued to Dennis Friedman, 350 F.3d 65, 72 (2d Cir. 2003). In determining whether
the deposition of an attorney is appropriate, the court should consider “the need to depose the
lawyer, the lawyer’s role in connection with the matter on which discovery is sought and in relation
to the pending litigation, the risk of encountering privilege and work-product issues, and the extent
of discovery already conducted.” In re Friedman, 350 F.3d at 72. All four of these factors weigh
against a deposition of Ms. Kovalsky.

The first factor weighs in favor of Kang Haggerty. Petitioner is seeking discovery of Respondent’s
assets in aid of execution. Thus, “much, if not all, of the information [Petitioner] claim[s] to be
seeking can be acquired from [Respondent] himself.” Sea Tow Intern., Inc. v. Pontin, 246 F.R.D.
421, 426 (E.D.N.Y. 2007). Yet, Petitioner has not sought to depose Respondent. Petitioner has not
deposed anyone in this matter since it was filed in 2016. Petitioner has simply decided, nearly five
years in, to attempt to depose Respondent’s former counsel despite being unable to establish a
specific need, as he must, to depose Ms. Kovalsky. This is fatal for Petitioner. See Patsy’s Italian
Rest., Inc. v. Banas, 2007 WL 174131, at *3 (E.D.N.Y. Jan. 19, 2007) (quashing subpoena served
on plaintiff’s counsel based on defendant’s failure “to establish a specific need for the deposition”).
The second and third factors also weigh in favor of Kang Haggerty. Ms. Kovalsky is Respondent’s
former attorney who represented him across more than 20 matters (including 8 litigations) from
April 2018 through March 2021. Ex. 2, ¶ 3. During this time, Kang Haggerty was in a joint defense
agreement with Brafman & Associates, P.C. (“Brafman Firm”), Respondent’s criminal defense
counsel. Id., ¶ 4. Kang Haggerty worked with the Brafman Firm on matters relating to the Final
Order of Forfeiture dated September 11, 2018 (“Order of Forfeiture”), which was entered against
Respondent in a criminal case. 4 Id. To the extent Kang Haggerty or Ms. Kovalsky have any
knowledge of Respondent’s assets, it arises from their representation of Respondent in connection
with the Order of Forfeiture or collection actions against Respondent, including this one. Ex. 2, ¶
9. That Ms. Kovalsky may have learned about Respondent’s assets in connection with her
representation of him on a criminal matter – the Order of Forfeiture – mitigates heavily against her
deposition, as any deposition of her raises significant constitutional concerns and would
improperly invade Respondent’s Sixth Amendment right to counsel. See Hillary, 2020 WL
7122010, at *3 (granting motion to quash subpoena to plaintiff’s counsel).

Further, that Ms. Kovalsky only knows about Respondent’s assets through discussions with
Respondent and his attorneys in connection with her representation of him in various legal
proceedings renders any information in Ms. Kovalsky’s possession subject to the attorney-client
privilege (and work product doctrine), which Respondent does not waive. See Sea Tow, 246 F.R.D.
at 427. Petitioner previously incorrectly argued that information about Respondent’s assets in
Kang Haggerty’s possession is not privileged because “information as to Mr. Shkreli’s assets is

4
    See U.S. v. Martin Shkreli, Case No. 1:15-cr-00637-KAM, ECF 680.
           Case 1:16-cv-07175-AJN Document 64 Filed 04/28/21 Page 3 of 4

Hon. Alison J. Nathan
April 28, 2021
Page 3 of 4

not a request for information constituting the request for or giving of legal advice.” ECF 30 at 15.
This statement is patently incorrect. 5 Any discussion of Respondent’s assets occurred because
Respondent sought Ms. Kovalsky’s legal advice (Ex. 2, ¶¶ 9-10), and Petitioner cannot seek for
Ms. Kovalsky to testify to information she obtained from Respondent in connection with his
requests for legal advice. See Specht v. Google, Inc., 268 F.R.D. 596, 601 (N.D. Ill. 2010); Harlow
v. Spring Nextel Corp., 2012 WL 646003, at *20 n.28 (D. Kan. Feb. 28, 2012). This is not a
scenario in which Ms. Kovalsky has independent knowledge about pertinent underlying facts but
rather one in which Petitioner seeks to depose her for the exact reason he should not – to obtain
information Respondent may have communicated to her about his assets on a confidential basis as
his lawyer. Ms. Kovalsky is further precluded from revealing information about Respondent’s
assets under New York Rule of Professional Conduct 1.6, which is broader than the work product
or attorney-client privileges and prohibits Ms. Kovalsky from revealing any “information gained
during and related to the representation, whatever its source.” N.Y.R.P.C. 1.6 at cmt. 2. In sum, all
four factors weigh against the Deposition of Counsel Request.

The FTC Request. The FTC Request must be quashed because it seeks documents that are (i)
outside the scope permitted by Rule 26(b)(1), (ii) designated Highly Confidential under a
protective order, and (iii) not in Kang Haggerty’s possession. See FRCP 26(b)(2)(C)(iii),
45(d)(3)(A)(iii). The FTC Request seeks discovery from a wholly separate unrelated antitrust
action. FTC Action, ECF 1. In the FTC Action, unbeknownst to Mr. Shkreli and without his
consent, the FTC collected from the Bureau of Prisons tens of thousands of pages of Mr. Shkreli’s
emails and recorded calls from prison, including those between him and his attorneys. For months,
Mr. Shkreli and the FTC litigated the FTC’s collection and dissemination of Mr. Shkreli’s
attorney-client communications. 6 At the conclusion of this protracted dispute, Mr. Shkreli and the
FTC agreed to apply previously agreed-on search terms for discovery to the attorney-client
communications and that only the emails that hit on the terms would remain in the case. See
Exhibit 3. This resulted in 49 pages of the attorney-client emails remaining in the FTC Action,
with the thousands of other pages of attorney-client emails being destroyed by all parties. As is
evidenced by the search terms used to cull the 49 pages of emails, these attorney-client
communications are irrelevant to this collection action. See Exhibit 4. These irrelevant attorney-
client communications are designated as Highly Confidential under the Protective Order in the
FTC Action, and thus may not be disclosed to Petitioner or used for any purpose outside the FTC
Action. See Exhibit 5 at 10-11. 7 On March 18, Kang Haggerty withdrew as counsel for Mr. Shkreli
in the FTC Action. See FTC Action, ECF 402. Thereafter, Kang Haggerty no longer retained
access to the electronic database hosting documents produced in the FTC Action. Since the FTC
Request seeks documents that are irrelevant, Highly Confidential, and not in Kang Haggerty’s
possession, the FTC Request must be quashed. 8

5
  Petitioner’s previously advanced theory that Respondent’s communications with Kang Haggerty are not privileged
because the lawyers at Kang Haggerty are “business advisors” is also incorrect. See Ex. 2, ¶ 10.
6
  FTC Action, ECF Nos. 222-25, 227-28, 230-31, 236-41, 246-48, 250-52, 255, 262-65, 267-80, 283-86, 299-308.
7
  Mr. Shkreli also contends that the BOP’s dissemination of his emails violated the Privacy Act, 5 U.S.C. § 552a et
seq. See FTC Action, ECF 227. Mr. Shkreli reserves all rights regarding this issue, on appeal or otherwise.
8
  Kang Haggerty also seeks to quash the other document requests in the Subpoena because they seek privileged
communications and because the requests are overly broad, unduly burdensome, vague, confusing, harassing, and not
proportional to the needs of the case.
         Case 1:16-cv-07175-AJN Document 64 Filed 04/28/21 Page 4 of 4

Hon. Alison J. Nathan
April 28, 2021
Page 4 of 4


Respectfully submitted,

/s/ Kandis L. Kovalsky
Kandis L. Kovalsky

Counsel for Non-Party Kang Haggerty & Fetbroyt LLC

cc     All counsel of record (via ECF)
